Citation Nr: 1039704	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the 
service-connected spinal stenosis L4-5 with disc bulging to the 
left and L2-3 right paracentral protrusion.

2.    Entitlement to an evaluation in excess of 20 percent for 
the service-connected radiculopathy, left leg.  

3.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected radiculopathy, right leg.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to March 1982, 
and from April 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and January 2006  rating decisions 
of the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In a February 2007 rating decision, the RO increased the 
evaluation of the service-connected radiculopathy, left leg, from 
10 percent to 20 percent disabling, effective March 22, 2005.  
Because a rating higher than 20 percent is available for 
radiculopathy, and because as a claimant is presumed to be 
seeking the maximum available benefit for a given disability, the 
claim for a higher rating, as reflected on the title page, 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The February 2007 rating decision also awarded the Veteran a 
total disability rating based on individual unemployability 
(TDIU).  The Veteran did not subsequently submit a second notice 
of disagreement (NOD) disagreeing with the effective date 
assigned.  Therefore, the matter is not presently before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(explaining that where a claim of service connection is granted 
during the pendency of an appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date assigned 
for the disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required on his part.


REMAND

After a careful review of the record, the Board finds that the 
Veteran's claims must be remanded for further action.

First, the Veteran must be afforded new VA examinations.  He last 
underwent VA examinations in October 2005.  In September 2010, 
the Veteran's representative asserted that the service-connected 
low back disability and radiculopathy of the right and left lower 
extremities had worsened considerably and thus become more 
severely disabling since the October 2005 VA examinations.  As 
such, the Board has no discretion and must remand this claim to 
afford the Veteran an opportunity to undergo contemporaneous VA 
examinations to assess the current nature, extent and severity of 
the service-connected disabilities.  See 38 C.F.R. §§ 3.326, 
3.327 (reexaminations will be requested whenever VA determines 
there is a need to verify the current severity of a disability, 
such as when the evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Remand is also necessary to obtain outstanding records.  As the 
Veteran's service representative indicated in September 2010, the 
most recent VA outpatient treatment records are from January 
2007.  Moreover, the Veteran wrote to his Congressman in July 
2006 that he was seeking Social Security Administration (SSA) 
disability benefits.  Hence, upon remand, the RO should obtain 
the Veteran's outstanding VA treatment records and the records 
related to his SSA disability benefits application.  See Baker v. 
West, 11 Vet. App. 163 (1998); Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter 
asking him to provide the names, addresses, 
and approximate dates of treatment for all 
health care providers who may have additional 
records pertinent to the remanded claims.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's outstanding VA 
treatment records.  

The RO should also take appropriate steps to 
contact the SSA and attempt to obtain any 
records pertinent to the Veteran's award or 
denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting medical 
documentation utilized in rendering the 
decision.  

All attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields negative 
results, that fact should be clearly noted, 
with the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile.  The Veteran should be informed of 
same in writing.  

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record, 
and then schedule the Veteran for an 
appropriate VA examination(s) to determine 
the nature and current severity of the 
service-connected low back disability and 
radiculopathy of the right and left lower 
extremity.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner(s) for review.  Accordingly, the 
examiner(s) should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  

Then, based on the examination results and 
record review, the examiner(s) should provide 
an assessment of the current nature and 
severity of the Veteran's service-connected 
(a) spinal stenosis L4-5 with disc bulging to 
the left and L2-3 right paracentral 
protrusion; (b) radiculopathy, left leg; and 
(c) radiculopathy, right leg.  

With specific regard to the service-connected 
low back disability, the examiner should 
express the findings of range of motion 
studies in degrees and in relation to normal 
range of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
affected joint.  

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that each examiner 
express all medical findings in terms 
conforming to the applicable rating criteria.  
Also, specific references to the Veteran's 
claims file, including all pertinent medical 
records, and the Veteran's lay assertions 
should be provided, as appropriate. 

4. After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



